Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Daniel L. Koehl is suspended from the practice of law for five months, with the suspension stayed after two months by probation, provided that during the period of actual suspension respondent successfully completes the course in legal ethics and professional responsibility offered by the Illinois Professional Responsibilty Institute, or another organization approved by the Administrator, and completes a course in law office management sponsored by the Illinois Bar Association, the Chicago Bar Association, or any other bar association approved by the Administrator. If respondent does not successfully complete these courses during the two-month period of suspension, the remaining three months of the five-month suspension shall not be stayed. If respondent does successfully complete the courses, he is subject to the following conditions of probation: (1) Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator; (2) Respondent shall submit written reports to the Administrator concerning the status of his practice of law as required by the Administrator; (3) Respondent shall notify the Administrator within 14 days of any change of address; (4) Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; (5) Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; (6) At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; (7) Probation shall be revoked if respondent is found to have violated any of the terms of probation, and the remaining period of suspension shall commence from the date of the determination that any term of probation has been violated.